Case 1:95-cr-00751-UU Document 186 Entered on FLSD Docket 09/29/2020 Page 1 of 18


                   IN THE UN ITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA
                                                              FILED BY               D G.
                                                                                      .




                          CA SE NO . 1 :95-cr-00751-UUB
                                                                  SEF 282222
                                                                  C(N
                                                                    EG
                                                                     ;K
                                                                      EIk
                                                                        -A
                                                                         lSE,jggy
                                                                  s.o.oFiuk,.MIAMi
  UNITED STATES OF AMERICA


 VS .


  MARVIN GRIFFIN

          DE FENDA NT .



                 MOTION FOR LEAVE OF COURT TO SUPPLEMENT
               DEFENDANT'S SHOK CAUSX DKT # 180t IXl
        COMES NOW DEFENDANT MARVIN GRIFFIN , proceeding             pro se ,
  and with the assistance of counsel, hereby moves this Honorable

  Court to Show Cause by September 15th , 2020 and in support will

  show the follow ing :

        September 1st , 2020 this Honorable Court issued an Order

  for Defendant to Show Cause under 18 U.S.C. 3582(c)(1)(A), with
  respect to underlying conditions which render an individual at

  an increased risk for serious illness from COVID-l9
        Griffin replied to said Order but thereafter was contacted

  by the Public Defenders ls Office Christian Dunham , and advised
  by said party that the court wanted him to assist me with filing
  a supplement motion more tenured towards the court 's idea of
  providing the relief requested by the Defendant .



                                       -
                                           1-
Case 1:95-cr-00751-UU Document 186 Entered on FLSD Docket 09/29/2020 Page 2 of 18


  This supplemental authority ensues .
        Griffin submits , in the spirit               supplemental authority ,
  he   seek    leave   of court to point out : The Commentary to the

  Policy      Statement   includes four examples            extraordinary and

  compelling reasons to consider a reduction of sentence under

  5 3582(c)(1)(A). He submits his response to Show Cause fall
  under at least two examples found in Application Notes l(c) and
       One , specifically , Griffin avers he is incarcerated at

  Yazoo Prison Complex/camp where there are not only confirmed
  deaths from COVID-l9 (including an outbreak and the Yazoo being
  once labeled number one hot spotl and numerous inmate4s and
  staff testing positive , including more tan twenty inmates in

  Yazoo Llow and several             his housing unit ,         also the fact

  that the BOP clearly has no control or concrete plan when it
                                                                              1/
  comes to managing the COVID-19 pandem ic in its institutions .




    The Sentencing Resources Counsel for the Federal Defenders Organization
  last week issued a blistering review of the BOP's COVID-19 response, quoting
  Jose Rojasy a BOP employee and Regional vice president of the American
  Federation of Government Employees Council of Prison Locals. '' They're making
  the virus explode.'' The report identifies 19 BOP inmates '' who died in BOP
  custody after filing and in some casesy even after being granted requests
  for release'' and not that '' at least four individuals Adrian Slarzano,
  Gerald Porter, Rober Hauge-Rogers, and Marie Neba have died of COVID-19 after
  either   testing negative or after BOP erroneously pronounced them
  'recovered'.'' It noted the Vashington Post's description of prison response
  to C0VID-19 as exemplifying ''a culture of cruelty and disregard for the well-
  being of incarcerated people/' and describe FMC Carswell, a medial facility,
  as a ''house of horror.'' SEE EXH . A ., for more info.
Case 1:95-cr-00751-UU Document 186 Entered on FLSD Docket 09/29/2020 Page 3 of 18


  See United States              Bullock , l:l6-cr-00087-KDC . In that case ,

  the defendant give a vivid and disturbing description and/or
  account of the dire            circumstances which         create   the kind   of

  living dangerous conditions for anyone muchless inmates, putting
                                                             2/
  them at a higher risk of contracting COVID-19.

        Pointingly ,      make    no    mistake      about   it , this   supplement

  reemphasizes this is an ''Emergency Request'' for compassionate

  release pursuant to $3582(C)(1)(A ), as the flu season rapidly
  approaches . And to assist with family circumstances .

        Moreover , like the defendant Bullock , Griffin states he
  is housed     in   an    open    dormitory        with   inmates who   have been

  exposed to COV ID-l9 , and because of this he cannot either social
  distance , provide        self       care , or     complain . Specifically , he




       Anecdotal evidence appears to confirm that the federal prison system
  has adopted a policy of infecting everyoae and hopiag for ''herd immunityr '
  If so, this is a very dangerous and cynical strategy which can't end will.
  kith ''Con Air'' and bus transfers in full ''catch-up'' mode, there has been no
  testing or quarantining of new arrivals, whether healthy. or formally
  infected, but ''recovered/' and no attempt to enforce CDC distancing
  guidelines. SEE EXH. B    for more information.




                                           -
                                               3-
Case 1:95-cr-00751-UU Document 186 Entered on FLSD Docket 09/29/2020 Page 4 of 18

                                                      3/
  cannot    practice    effective    social     distancing   and    hygiene   to
                                                      4/
  minimize his risk of exposure to COVID-19 , and the mere idea

       contracting this deadly virus after spending almost                years

       prison constantly cause him to fell sickening pit

  stomach every time he hears someone sneeze or sneeze himself .

        Griffin      points out   the staff at the facility leave and
  return daily , which increases the potential to spread the virus .

  More importantly,         bares noting, to add insult to injury, FCI
  Yazoo    complex    has been designated a quarantine site for new

  and ior o1d inmates. Bullock . Supra .

          Griffin further avers , as did Bullock , that the presence
  of COVID-l9          in     iteslf -- creates an extraordinary and

  compelling reasons for          compassionate release            general , and

  not only for inmates with preexisting conditions -- as Bullock --




  !/
        As Griffin explained in his Emergency motion to the court dkt 175,
  everyday he 's crammed onto a crowded bus -- With no air condition -- with
  at least 30 or 40 inmates and driven to a screening site and work detail
  Where hels forced to interact with staff and venders from the outside world --
  Kany of Which do bother to where a mask or respect social distancing.
  4/
       The Administrationy once removed a11 inmates to one dormitory and forced
  them to double bunk. It was only after they were informed the Central Office
  was visiting the institution when they opened Golf-Two and divided the camp
  inmate population. Moreover, upon this inspection by the Central Office the
  Administration lessened the living space but is scheduled to increase the
  inmate population with more inmates as soon as the Central Office leave .
  See EYH. B., ''here immuntty'e discussion.


                                       -
                                           4-
Case 1:95-cr-00751-UU Document 186 Entered on FLSD Docket 09/29/2020 Page 5 of 18


  demonstrated         but even more so for (especially aging) African
 Americans (like Griffin) that study after study show not only
  are disproportionately        impacted by the novel coronavirus but
  are dying at an exceptionally alarming rate .

         That is to say , the fact that Griffin has a history of
  diabetes,       hypertension ,    obesity ,        diabetes     and    sickle       cell

  disease in his family ( Griffin 's mother Laura, father Willie,
  and eldest brother Calvin al1 perished during his incarceration

  battling with theses types of illnesses) raise significant
  concern          unfortunately Griffin contracts COVID-19 , that by

  the way doesn 't not care what type of good health your in or

  your    age . It bares noting , Griffin has turned                           while    in
  prison .

         In any event , in support , Bullock relies upon the agreement
  of     public    Health   experts    that          inmates    living     conditions,

  combined    with     difficulty     of       controlling      COVID-l9    in    prison

  setting and the limited ability of inmates to take protective
  measure , place      inmates at     a special risk             of   infection       from
  COVID-l9 . This is especially true , when the BOP                     despite study
  showing outside is better                    has adopted a policy that keep

  inmates locked inside the unit for the majority of the days and
  nights .

         As   such , the    core    issue       of    this   motion            leave    to

  supplement dkt # l80              to point out albeit Griffin believes
  this    Honorable     Court   has    particularly            been   unfair     to    him

  throughout his incarceration and sentenced him to 30 years,



                                           -
                                               5-
Case 1:95-cr-00751-UU Document 186 Entered on FLSD Docket 09/29/2020 Page 6 of 18


  its fair to say the court did not sentence him to death , but

  instead 360 months . But notp Griffin 's life linger in the hands
  of BOP prison officials -- that has a statutory              duty      and
                                           *> 4
  obligation to protect inmates            t*et has breached their duty

  due to self interest .
        Needless to say , Griffin has spent approximately 23 years
  of his productive life -- come this October 25th , 2020                 in
  federal prison      for   a non-violent offense . He now moves this

  Honorable Court to reduce his sentence to time served and due
  to his now writing        career expressed      in his release plan to

  suspend his supervise release to allow him -- due to his age
  move on w ith his life unrestrained by further policies practices

  set      place monitor individuals that has shown a propensity
        engaging       recidivist    behavior . As noted          Griffin 's

  release plans , the fact that he 's written approximately 26 books --
  2 of which has been published -- and founded his own independent
  publishing company is a profound statement of ''his unwavering

  dedication    to   improve himself    over   two decades , despite

  circumstances,'' (should) ''convince'' (this Court) '' that his hope
  in his own       future     the whole time he was incarcerated --
  wasn 't m isplaced .''

        As Judge Robin Rosenberg stated ( in an article out of West
  Palm Beach ) about a defendant who had life, that she set free,''
     believe Mr. Potts story is one of redemption thought-'self
  improvement .'' And so is Griffin 's .
Case 1:95-cr-00751-UU Document 186 Entered on FLSD Docket 09/29/2020 Page 7 of 18


                                    * %.A * * * * * * *


      Secondly, and most noteworthy, Application Note 1(c) provides
for   certain      family   circumstances                 that     may     be   grounds   for

compassionate release. U.S.S. G lB1.13, cmt. 1(A )(i); B and (c).
In support of his motion for compassionate release Griffin avers
that he 's been informed that his eldest sister Barbra Price is

now struggling with her health and is in desperate need of his
help . That she ls suffering from a serious functional or cognitive

impairment , and are also experiencing deteriorating physical and
mental    health    of   the   aging       process          and     diabetic     issues . In

addition , suffered a life threatening stroke .
      Public Defender Attorney Christian Dunham , contacted by this
Honorable    Court    and   asked      to     contact            Griffin    concerning    the
matter , was able to speak to Griffin 's niece Tosha Raab regarding

the conditions of his elder sister . In an email , addressed to

Griffin     9/21/20 EyH. C.# attached hereto, Mr. Duùhlm briefly
explained the substance of the conversation he had with Griffin 's
niece and in doing so verified the debilitating conditions of his

sister. Id . at. See also Application Note 1(c).
      As noted above , and this Honorable                         Court         well   aware ,

Griffin already lost his mother in 2017 -- due to health issues

and was denied the opportunity to even go to her funeral . He lost

his father several years prior to losing his mother due to high

blood pressure , and his elder brother Calvin a couple years prior

to losing his father due to diabetes. Calvin died in his sleep .
Griffin   also had another       brother            Edward Griffin                pass more
Case 1:95-cr-00751-UU Document 186 Entered on FLSD Docket 09/29/2020 Page 8 of 18


recently due to drug and alcohol addiction . Now he 's faced with

losing his oldest sister .
       This request is particularly important to this defendant --
as explained          his release plan              to be released in time not
only to see his elder sister but also to assist her in whatever

areas he can before          God forbids             she unfortunately pass . In

addition , Griffin notes that he hasn 't seen his sister in over

twenty years.

       Towards that end , Griffin avers               at the very least -- that

 in combination with his sisters failing health (Note 1(c)I(id.at.)
 rehabilitation , the BOP 's lack of control of COVID-19 pandemic ,

 and   the    disproportionate    impact         COVID-19    has   had   on   African

 Americans, the applicable factors in 18 U.S.C 5 3553(a) support
 his request for compassionate release .

                                  CONCLUSION

       Under the advice of counsel, Christian Dunham , contacted by

 this Honorable Court, for purpose                  contacting Griffin to assist
 him   with   the   issue               request      for    compassionate     release

 currently pending before this court , Griffin subm its the following

 supplement seeking leave            court , raising the issue the               only

 that his presence in Miami is desperately needed in order to be

 a caretaker for his older sister ,                  his life is in danger with
 the BOP 's mishandling          the COVID-l9 pandem ic not               only with

 respect to inmates but also its staff .              That    is    to   say y   with

 respect      to    the   COVID-19      pandemic       and    whether     Griffin 's

 rehabilitation      claim   standing       alone    is enough     to warrant the



                                        -
                                            F-
Case 1:95-cr-00751-UU Document 186 Entered on FLSD Docket 09/29/2020 Page 9 of 18


relief sought: at least one district court found ; ''
                                                    ndtd éng coYid
be   mor+     extraordinary        and       compelling       than        this   pandemic .''
Rodriquez .    Supra .   As    a   threshold       matter ,      independent        of    the

apparent    conflict     between         a    federal     statute          (53582(c)) and
Guideline Commentary exposed here, and conspicuously absent from
the government 's discussion , there is , as a sort of elephant in

the middle of the jurisprudential room, United States                               Booker,
543 U.S. 220 (2005). Haynes. Supra. Booker establishes that the
Guidelines and their          commentary are unquestionably not binding

wn the courts . And based on Booker the court can consider the

pandemic        in the BOP context of compassionate release -- BOP 's
failure to control the spread of the virus is a compelling reason

to warrant     relief . See EXH . A            & B ., data           emailed to Griffin

showing the BOP has absolutely no control of COVID-19 and Griffin
is particularly vulnerable in the way of the rapidly approaching

f1u season of becoming infected . As such , under Booker , this Court
can also conclude , rehabilitation claim -- in of itself -- meet

the threshold matter of extraordinary and compelling to warrant
relief .



                                                                     pe    f 1 y submitted

                                                          -
                                                              jj-a    a-jt - ju--j.
                                                                                  j.j-s6--.
                                                                                          j-j-j
                                                   YAZOO FEDE          RISON COMPLEX
                                                                         PRISON CAMP
                                                                        PO BOX 5,000
                                                               Yazoo City , MS . 39194

                              CERTIFICATE OF SERVICE


                                             N -
Case 1:95-cr-00751-UU Document 186 Entered on FLSD Docket 09/29/2020 Page 10 of 18


          HEREBY   CERTIFY , that    a    true   and   correct      copy   of the

 was mailed via First Class certified postage to the United States
 Attorney 's office Appellate Division located at 99 NE 4th Street ,
 Miam i Florida , 33132 on this 22nd day of September 2020 .




                                                       Respe           subm itted

                                                        '..    /'
                                                         I          FN %t4j'%-t-ùï
                                             YAZOO FEDE A       RISON COMPLEX
                                                                  Prison Camp
                                                                 PO BOX 5,000
                                                         Yazoo City , MS 39194




                                      *
        Case 1:95-cr-00751-UU Document 186 Entered on FLSD Docket 09/29/2020 Page 11 of 18

 TRULINCS 57836004 -GRIFFIN,              RVIN -Unit:YAZ-G-A,
                                                                                                         Z .         .
                                                                *
 Thus,when the correction is a clarification ofthe Iaw,notan amendment,a Sec 404 resentencing should considerit.

 US vHoskins,2020 U.S..App.LEXIS 28190(8thCir.Sept4,2020)
 US vBrown,2020U.S.App.LEXIS 28454 (10th Cir.Sept9,2020)
 <><>
                                                                                                                             '
                                                                                                                                          l
  W HEN CONGRESS PAINTS AT ALL                                                                                                   N<>.>   ''
                                                                                                                                         jp
                                                                                                                                          r


 Hopesforany new COVID-19 stimulus package cratered Iastweek,when the Republican-led Senate passed a ''skinny'
                                                                                                             '
 stimulus package thatthe Dem ocrat-led House refused to consider.
 The House version ofthe Iateststimulus included severalprovisions easing com passionate release,CARES Acthome
 confinementand elderly offenderhom e detenti on.Butwi th only 12 work days Ieftforthe House and 13 forthe Senate before
 theelection,thechancesanyCOVID-19(orcriminaljustice)Iegislationwillpassbefore the election have evaporated.
 W hathappens afterthe election depends on who hascontrolofthe W hite House and Senate afterthe Nov.3 election.
 Meanwhile,deadlock in W ashington continues.

 W allStreetJournal,SecondStimulusCheckNotShowing Up Soon,i
                                                          fEver(Sept11)
 Politico,2020CongressionalCalendar(Sept.12)
 HR 6800,HEROES Act
 <><>

 COVID-19 GRINDS ON
 The Bureau ofPrisons has gained nothing in the lastweekagainstCOVlD-19.The numberofinmates sickwith the virus
 crossed 2,000 again,standing Iastnightat2,033,up 4% from Iastweek's 1,947.The num berofsickstaffhas fallen 2% ,from
 643 to 631.The numberoffacili ties wi
                                     th outbreaks has increased bytwo,from 112 to 114,representing 93% ofaIIinsti
                                                                                                                tutions.
 The BOP has done enough COVID-19 testsas ofIastnightto test36% ofthe BOP inmate population,ifthe BOP were testing
 each inmateonce(which i
                       tisdesnitelynotdoing).Twenty-fivepercentofaIItestsare posi
                                                                                ti
                                                                                 veforCOVID.
A'
 TheSentencing ResourcesCoup>el.$ f
                                  *org.t.h
                                         .e
                                          w Federal
                                                  '* Dv
                                                     ' f
                                                       ender?prgpqi
                                                                  oxtiprlJast.
                                                                    .        woekissued ablisteringreview oftheBops
 Go.
   ylr
     lqr.
        lgroç#>ponse,quoting JoeRqéd,àBOP elployeeandrègionalkttepresijentoftheAmerican'Federptiontf
         ..
                                                            .



Y ekirnnbent' EmployeesCouncilofPripk kpcals.'They'remakingthevirusxexploA rrlhereportidentifieétlg.Bo.PTinm ''          .

 lwho died in BOP çqj-tpdyMff4r.
 '                             fi
                                ,liqg and in some casey,even afterbeing granted requests forrel
                                                                                              ease'
                                                                                                  'and note that'atIeast
C u ' e 'él % 'drlàh'
                    -bfà'iza'
                            no,Gerald Purter,'
                                             Röberh'Hanue-Roaers.andMarieNeba havediedofCOVlD-19aftereithër'
tëkjngnegativeorafterBOP erroneouslyp/ùnouncedthem 'recoveredz.''IthotedthéW aéhinjtoh Post'sdescriptionofprisori
 w sponse to cOVID-19 as exem plifying ''a culture ofcruelty and disregard forthe well-being ofincarcerated people,''and '
 descri
      bed FMC Carswell,a women's medicalfacility,asa ''house ofhorror.''
 The reportobserves thatbecause ofthe FirstStep Actof2018,inmates may file theirown motions forcompassionate release,
 butitcomplains thatthe 30-day mandatory exhaustion peri     od before filing,'coupled with DOJ's routine opposition,prevents
 vulnerable defendantsfrom obtaining criticalrelief.'Significantly,the Reportnotes that'based on a survey ofdefense attorneys
 representing clients across the country,we are notaware ofa single Bop-initiated moti    on forcompassionate release based on
 heightened riskofsevere illness from COVID-19 infecti  ona'

 Thingsareunlikelytoimprove inthe coming months.The Insti
                                                        tuteforHeaIth Metricsand Education(UnivofWashington),
 predictsthatthe daily US death rate,'because ofseasonalityand declining vigi
                                                                            lance ofthe public,willreach nearly 3,000 a day
 in December.Cumulative deaths expected by January 1 are 410,000.''Currentdeaths stand at197,000.this is 225,000 more
 deaths from now untilthe end ofthe year.

 To make mattersworse,prisons are bracing forsim ultaneous outbreaks ofthe fIu and COVID-19 asthe weatherturnscolder.
 ''Thefluregularl
                yspreadsthroughprisonsandjails inthe US forsomeofthesamereasonsthatCOVID-19 doesj''theVerge
 reported Iastweek.''
                    The facilities packvulnerable people in close quaders,with Iimited access to soap orotherwaysto protect
             Case 1:95-cr-00751-UU Document 186 Entered on FLSD Docket 09/29/2020 Page 12 of 18

    TRULINCS 57836004 -GRIFFIN,                RVIN -Unit:YAZ-G-A.


    themsel
          vesagainstaninfectiousdisease.Handlingasingleoutbreakisalreadyastruggleintheseplaces,whichoftendon'tdo
    enoughto protectthe health ofthe people Iiving in them .Now,they may have to handle two.'
    FIu shots are offered to olderand health-compromised inmates,'butthose guidelinesdon'tmean mostinmates in the US getflu
    shots;outbreaks regularly happen in prisonswhere mostinm ates aren'tvaccinated.'

    InthecontinuingdeadlygameofCOVID whack-a-mole,theBOP isbattlingmajoroutbreaks(over100cases)atFDC San
    Diego,Big Spring,USP Leavenworth,Coleman,Petersburg Low and Victorvill
                                                                         e.Othersigni
                                                                                    ficantinfectionsare going on atFTC
    Oklahoma,W aseca,FCIM iami,ForrestCity and FDC SeaTac.
    A Seattle-area newspaperalleged Iastweekthata FDC SeaTac CO came to workone day in Augustwith a fever,spreading the
    virusthroughoutthe facili ty before his shi
                                              ftended.The papersaid the FDC violated protocols oftaking stafftemperature before
    each shift,thus Ietting the COVID-19 into the facility.As ofIastnight,FDC SeaTac reported 46 si
                                                                                                  ckinm ates.

    Coreci vic,the private prison operatorthatrunsfacili   ties holding immigration detainees and thousands offederalprisoners,is
    getting grilled aswell.New Mexico's congressionaldelegation wrote to ICE,Marshals and Corecivic Iastmonth about
    conditions in Cibola County CorrectionalInstitution,a Corecivic immigration detention prison.Coreci   victook troublingly Iong to
    realizethatithad 'a massi  ve outbreakin its facility endangering the safety ofinm ates,detainees,staffand the comm uni  tyr''the
    delegation said,noting thatthe state DepadmentofHeaIth had to directCorecivic to conductmasstesting.The delegation was
    concernedthatCOs'atthe Cibolafacilityare notwearingadequate (personalprotectiveequipment)whenescorting COVID-19
    positive i
             nmates into the Iocalhospital.'
    Nei
      therany ofthe agencies norCorecivic hasresponded.

    Sentenci
           ngResourceCounselforthe FederalPublicCommunityDefenders,The COVID-19Crisisin FederalDetention(Sep9)
    TheVerge,Prisonsbattling COVID-19faceanotherdiseasethreatthisfall(Sep 11)
    IMHE,ModelUpdates forSep 3,2020
    South Seattle Emerald,Seatac FederalDetention CenterExposed Prisoners to the Coronavirus byAllegedly Failing to Follow
    CoronavirusProtocols(Sep 12)
    SantaFe New Mexican,Prison'svirusoutbreakbringsfeartoruralarea(Sep12)
    <><>

    SHUT UP,YOUR HONOR
'
                                                                                        #
    You'dthinkthatwhenafederaljudge tellsyouthata pleaofferstinks,you couldtakethatto the bank.
    AfterMohawkHarriswaschargedwithan 18 USC 922(g)felon-in-possessi    on,thegovernmentoffered him a 70-87 months
    deal.AtMo'schangeofpleahearing,thejudge uponhearingthedeal threw theAUSA outofthecourtroom,and thentold Mo
    thefederal(asopposedtothestate)system ''
                                           sucks''andis''reall
                                                             y harsh.''Thejudgeadvised Mo he'dgeta betterdealgoingto
    trial.
    So Mo did,and he gotham mered.Because going to trialtookaway his acceptance ofresponsibility points,he got92 months.

    Lastweek,the 10thCircuitsentthecase backforresentencing.Everyone agreedthatthejudge'scommentsontheplea
    viol
       ated FRcrimp 11(c)(1).And Mowasprejudiced byit,becausetherewasareasonable probability hewould havetakenthe
    governmentdealifthe courthad keptits mouth shut.To be sure,the distri
                                                                        ctcourt'
                                                                               s comm entswere ''inappropriate.
    Commentingonthe sentencing practicesofanotherjudge andmakingdisparagingremarksaboutthefederalsystem harmsthe
    publicreputationofjudicialproceedings.''
    US v Harrison,2020 U.S.App.LEXIS 28621(10thCirSept.10,2020)
    <><>

    LISA i
         s nota female.lnfact,she is noteven a person.LISA is Legallnformation ServicesAssociates,LLC.lfyou wanta
    brochure describing LISA'S otherservices,send us an emailrequest.W e'IImailyou one rightaway.Ifyouwantcopies ofany of
    the cases ordocumentswe cover,send us orhave yourfamily send us $24.00.W e take Mastercard,VISA,Discover,Amex,
       Case 1:95-cr-00751-UU Document 186 Entered on FLSD Docket 09/29/2020 Page 13 of 18

TRULINCS 57836004 -GRIFFIN,             RVIN -Unit:YAZ-G-A-


checks orPaypal.W e'lImailthe documentthe same day.        .

Forprivacy,we normallyom i
                         tinm ates'realnames from ourreports i
                                                             fthey are stillIocked up.
Yourfam ily may read ournewsletteronline atwww.lisa-legalinfo.com .lfyou wantto receive the newsl
                                                                                                etter,send a Corrlinks
invitati
       ontonewsletter@ lisa-legalinfo.com.
lfyouhavea question,please send usafreshemailto newsleder@ lisa-legalinfo.com.PLEASE DO NOT HlT 'REPLY'
                                                                                                      'TO
THIS NEW SLEU ER.BECAUSE W E HAVE NO ROOM IN THE EMAIL TO RESPOND,W E CANNOT ANSW ER THOSE.
        Case 1:95-cr-00751-UU Document 186 Entered on FLSD Docket 09/29/2020 Page 14 of 18

TRULINCS 57836004 -GRIFFIN,MARVIN -Unit:YAZ-G-A                                                                   erk.i
FROM:LegalNews Inc,Federal
TO:57836004
SUBJECT:FederalLegalNews 9-17-20
DATE:09/14/2020 01:06:16 PM
Is the NewestDOJStrategy to lnfectEveryone,and Hope forthe Best? Case updates
by Derek Gilna
        Anecdotalevidence appearsto confirm thatthe federalprison system has adopted a policy ofinfecting everyone and
hopingfor''herd im munity?''lfso,this is a verydangerous and cynicalstrategy which can'tend well.W ith 'Con Air'and bus
transfers in full ''
                   catch-up''mode,there has been no testing orquarantining ofnew arrivals,whetherhealth,orformally infected,
but'recovered.' and no attemptto enforce CDC distancing guidelines.
        In those institutions where CDC hastaken over,Iike Lexington,prisonershave been advised thatratherthan releasing
Iarge groups ofprisonersto home confinement,they willbe transferred to otherinstitutions. W aseca isalso experiencing
increased infection counts,butnationwide totals are expected to remain steady orrise slightl
                                                                                           y..
        Federalprison guard unions accuse the DOJ of,''making the virusexplode.''
There havenow been 126 reporteddeaths(whichdoesn'tcountthedozensthatdied in hospitalorwere belatedlyreleased
beforepassing),93ofwhichwere athigherriskofcomplicationsfrom COVID-19,andover25% were seventyorolder.Itdoes
notappearthatDOJ has made ONE CovlD-risk m otion forcom passionate release
         Nonetheless,the federalpri  son population is stilldown to 155,000,buthas come ata costofsevere Iong-term heal       th
problems,including serious mentalillness.Accordi   ng to one study,about41Q/oofadul   trespondents nationwide reported
symptoms ofclinicalanxi   ety ordepression during the third week ofJuly 2020.. As a resultofthe fl ood ofnegative publicity for
DOJ,during the pandemic,the public is aIltoo fam iliarwith the negati  ve effects ofmass incarceration in this country.
       '
         The U.S.Supreme Courtdoes notyetformally meetuntilOctober,butnew peti         tions have caughtourattention.Borden
v.U ,19-5 0,outofthe Sixth Circui      t,scheduled fora Novem ber3 argument,askswhetherthe ''use offorce'        'clause in the
AC A encompasses crimes with a mens rea ofmere recklessness.This case has attracted atIeastseven supportive amicus
briefs,and a positive ruling willbe ofhelp to many with ACCA sentences.
        IntheFifthCircui
                       t,inthecaseofUS v.Franco,the courtreaffirmed the generalrule ina CompassionateReleasetcR)
motion underFirstStep,thata Peti
                               tioneris NOT excused from filing a wri
                                                                    tten requestwith the warden before fili
                                                                                                          ng a motion in
coud,statingthat3582(c)(1)(A)requiresthe30-daynotice.Keepinmindthatyou do NOT needtofileBPsonaCR denial
before youfile in court,only on CARES Actdenials,an importantdistinction.
         Did yourdefense attorney raise issues ofabuse,health problems,mentalhealth issues in yourcase,orin the
sentencing process? Ifnot,i   tcan be argued thatyou received inadequate representation ofcounsel,and include thatin your
2255. W ere you advised to go to trialinstead ofseeking a plea to a reduced sentence,and go to trial,despite no one in your
districtbeing found notguilty in the pastyear-allgrounds fora 2255. Letnotyourheartbe troubled.
FederalLegalCenter,lnc.,DerekA.Gilna,JD,Director,
113McHenryRd.,#173Bu#aloGrove,11 60089 (and Indiana)
dgilnalg48@yahoo.com;''DerekGilna'sCriminalJusticeBloga'
          Case 1:95-cr-00751-UU Document 186 Entered on FLSD Docket 09/29/2020 Page 15 of 18
TRULINCS57836004 GRIFFIN,MARVIN -Unit:YAZ-G-A
                        -
                                                                                                     M rL e

FROM.court
      .
         ,clerkof                                     I                     l=tlc                       Jrd
                                                                                                          .y .

T0:57836004                                               /G              '
SUBJECT:RE:SupllementalMotion                             c.               = ,w      c                           J
DATE:09/21/202010:06:24AM                                      .
                                                                      C't1 /
Yesjustgotoffwi  thTosha.Youshouldfilea supplementalmotionasking forcompassionate release duetoyourfamily
circumstances.Speci fically,youroldestsister(insertname)hasmild dementia,diabetesandrecentlyhad astroke.SheIives
withhersignificantother(insertname)whoworksfive daysaweekfrom 7am to 7pm,leaving yoursisterathome alone.Your
neice,Tosha Raab,is the only otherperson who takescare ofyoursister.However,she has two 9th grade children whom she
needsto supervise doing theirremote Iearning.Tosha trys to stop by hermother's house as m uch as possible butis notable to
check on herevery day.Accordingly,yourpresence in M iamiis needed in orderto be a caretakerforyouroldersisterwhile her
significantotherisatwork..

Ithinkifyoufilesomethingtothiseffect,thenJudge Ungaromayhave enoughtojustifyreleasingyou.Theresearch Ihave
done says thatrehabilitation alone is notenough.So you need to supplementyourmotion and give heranotherreason why you
need compassionate release.You should add in the m otion thatyou already Iostboth ofyourparents while incarcerated and
thatthis isyouroldestsisterwho you haven'tseen in 23 years etc.
Talkagai
       n Iater.

Christian
MARVIN GRIFFIN on 9/17/2020 3:35:40 PM wrote
Mr.Dunham ,thanks fpraccepting my em ailsubmission.lputa letterin the mailbox to the courtasking forappointmentof
counsel.Ispoke to my sisterbriefl
                                y and inform ed herofwhatwasgoing on.She's waiting on yourcall.However,the person I
alsowould likeforyoutospeaktoismyniece,thedaughterofailingsister.Ijustgotoffthephonewi
                                                                                     thherand informedher
also ofwhatwas going on.She's expecting yourcall.Hernumberis 786-246-8363 Hername is Tosha Raab.She can explain
my sisterscondi
              tions more clearerthan Ican.Please advise...
Case 1:95-cr-00751-UU Document 186 Entered on FLSD Docket 09/29/2020 Page 16 of 18




                           5/
                           C VIP..__: t, ctu                  ()--dN ho Vv1J                         CGk.      -he...kl
                             bz fht           '>               /...p .iCJ,12eL le         C ():,,(,/" }             dl=o
                             8-'1     ~...,,.;.}            a, ol a~ 1d                                  4c,   co" "4oc/
                                                         w,. .•
                                                                               ~ ~ ·{1"1~ /)1.o+/€'~~
                                      (r,                                       i
                              Oc      \1 ; "'- 's    ;I'   CG' 10 C Pk2 NI

                                Wa>           ~                      -b       s.pe,,t ~ Gdf,•«s.
                                Ni   l Ct?          u oedc I\.J
                                              °" R.eo.                              ""1)("2.
                                                                                      h             c,0{/'-0fc
                                                                                                         . - 1   h,c,,     o{

                               h,,          eldte. ~~ ffP,                             -:z:_A./            P.~      ,e/K-c: I
                               ~"""hs.,:.,..,,,,{ 1o     G,.,dJ,AJ 'I /zt / eo •tt ~J<fC.
                                /l't.0. LY-A, h.cW\ b ~, e. t, Li e ,-p ttt; ~ -iltG
                                _s.c, b .S:.-1<-N<B r, ( -I~ ,    .,VU$. ,-h<A, ,;,, o/
                                                                                    CC,


                                vl,€., ~.~~ cle h, /,J.,-1,-.,,.'::i cow£.f.<1~
                                    tr<             ..     s.. • 11.-¥..   r c,,/.             ea   I.         s~     ots. o
             Case 1:95-cr-00751-UU Document 186 Entered on FLSD Docket 09/29/2020 Page 17 of 18
                                              n,
                          ,111111,1,•• ,,. 11 ·I· 1h, 111, ,1, ,11111111
                                                                              PLACE STICKER AT TOP OF ENVELOPE TO THE RIGHT
  MARVIN GRIFFIN 57836-004                                                     OF THE RETURN ADDRESS, FOLD AT DOTTED LINE

  YAZOO FEDERAL PRISON COMPLEX                                        -------·cEAtiFiEo "iviiii[                      0-   -   -   -   -   -   -   - -




                                                                                                                                                              -
_f~XSON CAMP
  PO BOX 5,000
  Yazoo...C.ity, MS 39194
                                                                                                                                                              ~.~,~ ~

                                                                           701b 0910 0000 9038 4507




 LEGAL NAIL
                                                                                                                  •   57836-004 •
                                                                                                                                       Clerk Of Court
                                                                                                                                       District Court
                                                                                                                                       400 N Miami AVE
     '   .                                                                                                                             ROOM 8N09
                                                                                                                                       Miami, FL 33128-7716
                                                                                                                                       United States

                   IIIBALOORRBC1'ICJNAI.CXII
                           P.O.BOXS6'6
                       YAIIOOO'nMI . . .


                •••.-,.ai::WMlaC-
                -    - ~••ca•                         II
Case 1:95-cr-00751-UU Document 186 Entered on FLSD Docket 09/29/2020 Page 18 of 18
